 264DECISIONSOF NATIONALLABOR RELATIONS BOARDSuper X Drugs of West Virginia,Inc.andFoodStoreEmployeesUnion,Local 34'7,Amalga-matedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO. Case 9-CA-4128January 22, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 26, 1967, Trial Examiner Stanley N.Ohlbaum issuedhis Decisionin the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the Charging Party andRespondent filed exceptions to the Trial Ex-aminer'sDecision and supporting briefs, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the followingmodifications:The Trial Examiner found,interalia,thatRespondent violated Section 8(a)(1) of the Act, by"disparate and discriminatory" enforcement of itsrules against"solicitation"and the doingof "per-sonalwork on company time." Respondent ex-cepted to this finding. For the reasons set forthbelow, we find merit in Respondent's exceptions.On January 5, 1967, Union RepresentativesSherwood Spencer, Jack Brooks, and SestaPennington entered Respondent's store to remindits employees of a union meeting to be held in alocal hotel thatevening.The Union had held ameeting among the employees prior to this time, butPennington,a union steward at the Kroger store ad-jacent to Super X, arranged to have this one at adrugstore across the street from Respondent'spremises. On the earlier occasion she had contacted'We agree with the Trial Examiner that Respondent did not violateSection 8(a)(5) of the Act.Although we do not adopt all of the rationalethe Trial Examiner developed to support that conclusion,we are satisfiedemployees by telephone to inform them of the timeand place of the meeting.Spencer, Brooks, and Pennington entered thestore in the early afternoon during working hours.They did not ask Emanuel Borinsky, Respondent'sstore manager, for permission to engage employeesin even a momentary conversation, but immediatelyproceeded to confer successively with several em-ployees, each of whom was performing her regularjob assignment.For the most part Spencer talked to the em-ployees. After exchanging the usual amenities, heconveyed a standardmessage: the Union had calleda meeting that evening and would appreciate a largegathering of employees. Spencer repeated this toeach of the employees, although a few had alreadyreceived advance notice of the meeting. Each en-counter was relatively brief, but there were a suffi-cient number of them to consume approximately 20minutes of store working time. Customers in thevicinity of distracted employees were neglected.At some point during their tour of the store, itbecame apparent to Assistant Store Manager Fredilthat the union representatives had not entered thepremises for business purposes. He directed Borin-sky's attention to this fact. Borinsky approachedSpencer and said: "Sir, if you are here on Unionbusiness, please do not talk to our employees whilethey are working. This is their work time ... wouldyou please leave the store." Borinsky repeated thisrequest twicemore, but the only. immediateresponse he received was a pointed observationfrom Spencer and Pennington concerning the extentof employee ownership of the store. Both Spencerand Pennington also informed Borinsky that "youdon't know it but you've just done us a great bigfavor ... you have done just what we wanted youto do." Then, continuing to ignore Borinsky's re-peated plea to depart, Spencer,. Pennington, andBrooks proceeded to contact two additional em-ployees in the selling area.After concluding his conversation with the lastemployee, Spencer turned to Borinsky and inquiredwhether Borinsky intended to stop following him.Borinsky answered Spencer with yet anotherrequest to leave the store. Spencer then asked whatBorinsky would do if he did not leave. Borinskyreplied that he would call the police. Spencer andPennington promptly offered Borinsky a dime tomake the call, the former indicating that it would ac-complish nothing as the union representatives werenot going to leave. Borinsky walked to the rear ofthe store where he made a telephone call to WilliamHowe, Respondent's personnel director, in Cincin-nati.After pausing briefly to watch Borinsky at thetelephone, Spencer, Pennington, and Brooks leftthe store.However, they continued to peer atthat the General Counsel failed to establish that Respondent acted in badfaith in declining to recognize the Charging Party on the basis of thelatter's submission of authorization cards.169 NLRB No. 42 SUPER X DRUGS OF WEST VIRGINIA265Borinsky from outside through the store's plateglass window.Respondenthas rules againstsolicitation and theperformance of personal work on company time.These are contained in a pamphlet distributed toemployees at the time of their hire. The undisputedtestimony of several employees reveals that thelimited scope of such rules was well understood bythe store's personnel.Thus, employee Thompsonstated that "we just don't feel free" to talk to any-one during working time and that other employees"do very little ... if any" conversing with non-customers.Employee Raymond Foster told in-surance salesmenon two occasions "that it wasagainst Company policy to talk personal businessduring working hours."The Trial Examiner assumed the legality of theaboverules aspromulgated by Respondent and asunderstood by its employees. Nevertheless he heldthat Respondent had violated Section. 8(a)(1) of theAct by enforcingits rulesin a "disparate and dis-criminatory"manner.Of vital importance to thisconclusion is the Trial Examiner's finding that"substantial credible evidence establishes that vari-ous types of solicitation, chit chat, and gossipingwith visitors were openly carried on by employeesin the store,in selling areasduring working time,with the knowledge and acquiescence of manage-ment." On this point the record does not sustain theTrial Examiner's finding. Although the Trial Ex-aminer discredited Borinsky's denial that he knew'ofviolations of Respondent's rules, there is apaucity of affirmative evidence that Respondentknowingly tolerated a variety of infractions, whilesingling outfor inhibition Spencer's efforts to com-municatewith store employees. For example, noemployee calledas a witnessby the General Coun-sel and credited by the Trial Examiner2 could testi-fy to Borinsky's knowledge of, and acquiescence in,any serious departure from the rules relating to sol-icitation and personal work on company time. In-deed only two of these employees, Griffith andThompson, could recall any incident where Bonn-sky permitted a deviation from company policy.3These incidents occurred when, shortly before theadjoiningKroger store was to close, employeesBrooks and Thompson received Borinsky's permis-sion to go next door and make a purchase.Apart from this, the evidence as to other em-ployee violations of Respondent's rules reveals thatthey wereas minorin nature and infrequent as werethose described above, and also were committedwithout Respondent's knowledge. Employee Nunnhad the most experience with soliciting efforts fromthe outside. She testified to the appearance of anewsboy' on a couple of occasions, the single andseparate endeavors of two ladies to sell her a bookand a ticket to a church barbecue, and the impor-tunings ofan insurancesolicitor.One of the ladiesand theinsurancesolicitorengagedin their sales ac-tivity as they were checking out purchases throughthe frontaisles.As to the "chit chat and gossiping with visitors,"the record indicates that such conversations as oc-curred were what one would normally expect in aretail sales establishment where friendly, courteousservice is often reflected in an increase in thevolume of profitable activity. Moreover, Respond-ent's store is in a relatively small city.5 Customerand clerk know one another socially as well as on acommercial basis. Consequently, there is a greateropportunityforgenuinelyamiable exchangesbetween potential customers and a clerk, who mightalso enjoy cordial social relationships outside ofregular business hours, than there would be in largeurban areas, where the typical retail sales transac-tion is usually consummated by strangers.In sum, the record shows that Respondent knewof and permitted only two out of a small number ofinsubstantial departures from its rules before itsought to bring the activity involved herein to a halt.This is not the kind of disparate and discriminatoryenforcement of a lawful no-solicitation rule whichwould make enforcement thereof against organizingactivity on company time unlawful. Accordingly,we find, contrary to the Trial Examiner, that theGeneral Counsel has not proven, by a preponder-ance of the evidence, that Respondent enforced itsrules in a "disparate and discriminatory" fashion.We shall therefore dismiss the complaint in its en-tirety.ORDERPursuant to Section 10(c) of the National Labor.RelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'These were employees Thompson,Nunn,Griffith,Martin,Sikora,and Alford.SEmployee Sikora also testified that she,other clerks,and Borinskyhave purchased cigarettes in the store while on duty. In our view this is acustomary practice and should not be treated as a violation of Respond-ent's rules.Thereis no evidence that Respondent so regarded it.4Employee Sikora pays her newsboy once a week in the store. Sheworks in the cosmetic department which is located in the front whileBorinsky, a pharmacist,fills prescriptions in the rear.There is no evidencethat Borinsky knew of this weekly, momentary business transactionbetween Sikora and her newsboy.5 1960 population,18,642.TRIAL EXAMINER'S DECISIONPRELIMINARYSTATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This case washeard beforeme inBeckley,West Virginia, on April11-13 and 18-19, 1967,on complaintof General Counselof theBoard'alleging,and answer of Respondent deny-ing, violationsof Section8(a)(5) and(1) of the NationalI Issued through the Board's Acting Regional Director for Region 9 onJanuary 31, 1967, upon charge filed by the above Union on December 8,1966. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDLaborRelationsAct, 29 U.S.C. Sec. 151,et seq.,asamended (Act).Allpartiesappearedandwererepresentedthroughout the hearing by counsel or otherrepresentative,who were afforded full opportunity topresent theirevidence and contentions, examine andcross-examine witnesses,propose findings of fact andconclusions of law, and file briefs. Subsequent to thehearing, briefs were received from General Counsel andRespondent, which, together with the evidence, havebeen carefully considered.Upon the entire record2 and my observation of the wit-nesses,Imake the following:FINDINGS OF FACTI.THE PARTIES;JURISDICTIONRespondent, an Ohio corporation duly qualified to dobusiness in West Virginia, has at all material times main-tained and operated a retail drugstore in Beckley, WestVirginia. During the 12-month representative period im-mediately preceding issuance of the complaint, Respond-ent'sgross retail sales exceeded $500,000, and itspurchases and shipments directly in interstate commercefrom points outside of West Virginia into West Virginiaexceeded $50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and the Uniona labor organization within the meaning of Section 2(5) ofthe Act;and that assertion of jurisdiction herein is proper.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues presented are whether Respondent: (1) hasfailed and refused to recognize, meet, and bargain withtheUnion as duly authorized collective-bargainingrepresentative of Respondent's employees in an ap-propriate bargaining unit, in violation of Section 8(a)(5)and (1) of the Act; (2) has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act, by ordering such employees' unionrepresentatives to leave Respondent's business premisesunder threat of calling for police to have them removed,in violation of Section 8(a)(1) of the Act.3B.Facts as FoundCredited testimony establishes the following facts:The Super X drugstore chain, founded in 1960 and awholly owned subsidiary of the Kroger foodstore chain,is organized into various corporations apparently bearingthe names of States in which operations are conducted.Headquartered in and centrally controlled from Cincin-nati,Ohio, the Super X chain now consists of some 2752Hearing transcript as correct in respect to obvious and typographicalerrors set forth in"Appendix B," which is omitted from publication.3An amendment of the complaintby General Counselat the hearing,alleging unlawful interrogation of Respondent's employees by its agentand counsel Robert J.Townsend,was dismissed on Respondent's motion,without opposition of General Counsel, at the conclusionof GeneralCounsel's case."The Unionhas had a bargaining relationship with Krogerfor 23 years.stores (around 230 in November 1966), located in 24States from New York to California, with 4 in West Vir-giniaincluding the Beckley store which was the locus ofevents to be described.Heading the Super X chain is its president, to whomare answerable vice presidents including an administra-tive vice president (S.W. Stephens) under whom func-tions its personnel director (William J. Howe). Six re-gional directors, each stationed in the heart of his particu-lar region containing 40-60 stores, report directly to thepresident. Approximately 29 district managers, each sta-tioned centrally in his district containing about 10 stores,report to the regional directors. Approximately 275 storemanagers report to the district managers. At all materialtimes,Emanuel Borinsky was manager of Respondent'sBeckley store, which opened to the public in August 1966and is adjacent to a Beckley Kroger foodstore under col-lective agreement with the Union Charging Party herein.4At a union organizational meeting on November 17,1966, six of the nine employees in an appropriate bargain-ing units at its Beckley store signed authorizationsdesignating the Union to represent them as their collec-tive-bargaining agent. On the following day (November18), a seventh employee also signed such a designation.There being no evidence of illegality, impropriety, irregu-larity, condition, or limitation in the procurement, execu-tion, or delivery of any of these designations, which areunambiguous and the authenticity of the signatures oneach of which has been adequately established, and therebeing no evidence that any thereof have at any time beencanceled, rescinded, or withdrawn, I find that at all timessinceNovember 17, 1966, the Union was the dulyauthorized bargaining representative for six, and at alltimes since November 18, 1966, for seven, of the nineemployeesin anappropriate bargaining units at Respond-ent's Beckley store.On November 18, union representatives approachedBeckley store manager Borinsky and, exhibiting to himthe seven signed authorizations or facsimiles thereof,which Borinsky looked at, requested that the Union berecognized and bargained with. Without expressing doubtas to the authenticity or effect of the signatures on any ofthe written designations, Borinsky immediately made itclear that he was not empowered to recognize or bargainwith a union and at once referred the matter and his call-ers to his supervisor, Super X District Manager G. A.Roessler, whom he telephoned and with whom one of theUnion'srepresentatives(Spencer)spoke.DistrictManager Roessler, likewise stating that he also lackedauthority to recognize or bargain with a union, informedthe union representatives, that he would forward therequest higher for response. This Roessler did, reportingit to Super X Administrative Vice President Stephens inCincinnati, as well as to Regional Director or ManagerFred Barney. Stephens in turn notified Super X Person-nelDirector Howe (also in Cincinnati), who directed itslabor consultant, C. T. Van Ausdall (Cincinnati), to noti-fy the Union, which Van Ausdall on December 1 did,Shortly after the opening of the Super X Beckley store, a recognitional-bargaining demand upon Kroger by the Union (which then held no bar-gaining representation designationsor "cards" from Beckley Super X em-ployees), upon the basis that the Beckley Super X store was an "accre-tion" to the existing Beckley Kroger store unit, was declined by Krogerfor the reason that Super X was a "completely separate operation."5 I.e., all of Respondent's Beckley store employees excluding officeclericals, professionals, guards, and supervisors as defined in the Act. SUPER X DRUGS OF WEST VIRGINIAdeclining to recognize the Union as bargaining represent-ative, for the statedreasonthat "We doubt that yourepresent a majority of our employees in that store." Onthe same date (December 1) Respondent forwarded forfiling at the Board's Regional Office for Region 9, a peti-tion praying that an election be held to determine therepresentationwishesof its unit employees.6 OnDecember 5 the Union forwarded to Respondent (i.e., toVan Ausdall) copies of the seven employees' representa-tion designations, with a letter demanding recognition andstating that since the Union did not "deem necessary" theelection for which the Employer had petitioned, theUnion would file charges against the Employer of refusalto bargain if it did not recognize the Union on the basis ofthe written representation designations. Such charges,forming the basis of the present complaint, are datedDecember 7 and were filed by the Union on December8.On December 13 Respondent, through its attorneyWilliam F. Sherman, returned these designations to theUnion, reiterating its "doubt that you represent a majori-ty of our employeesin ourBeckley store"and its desirefor a Board-conducted election.1.Borinsky's authorityBorinsky, a graduate pharmacist, has been manager ofRespondent's Beckley store since it opened in August1966. As already indicated, the Beckley store was 1 ofabout 230 Super X chain in November 1966, when Borin-sky was confronted with the Union's recognitional-bar-gaining demand. Beckley is a small? West Virginia com-munity.The record" amply establishes without con-troversion, and I find, that Beckley Store Manager Borin-sky - as well as District Manager Roessler - at no timepossessed authority to recognize or bargain with a union.The record" further establishes that theUnion'sNovember 18 recognitional-bargaining requests to Borin-sky and Roessler, when passed on to authorized officialsin its organizational hierarchy, as well as its December 5request to Respondent's labor consultant, C. T. VanAusdall,were declined by Respondent for the statedreason that it doubted the Union's representative status.CreditedtestimonyofRespondent'sPersonnelDirector Howe establishes that it was he who, having theauthority,10 made the decision on behalf of Respondentto decline to recognize or bargain with the Union, and in-stead to insist upon a Board-conducted election, basedupon: (1) his general experience of some 19 years in the6This petition (Case 9-RM-471), filed on December 5, was dismissedby the Acting Regional Director for Region 9 on February 3, 1967,because of his issuance of the complaint herein upon the basis of theUnion's charge forming the subject of the instant case9 1960 U S.census population18,642 (1966WorldAlmanac,p. 361).8Creditedtestimony of Respondent'switnesses Howe, Roessler, andBonnsky.G C Exhs. 3, 4-A, 5, and 7; Resp Exhs 10 and 11; creditedtestimony of General Counsel's witness Spencer and of Respondent's wit-nesses Howe,Roessler,and Bonnsky10Credited testimony of Howe (corroborated in part by that of Borin-sky and Roessler) establishes that Super X store managers and others sub-ordinate to Howe have no authority to recognize or bargain with a unionand have never in fact done so, that such subordinates are specifically sooriented,and that all union recognitional demands are relayed to Howe,who passes on them and is the lowest ranking Super X official authorizedto pass on them. Howe's credited testimony further establishes that theSuper X chain has a central bookkeeping office, at the chain's Cincinnatiheadquarters (in the Kroger Building), where payrolls, job applications,and W-2 Forms are kept That such a national organization's labor rela-267industrial relations field; (2) specific experiences of SuperX with Board-conducted election outcomes; and (3) re-ports received by him from Beckley Store ManagerBorinsky, to the effect that two of the nine unit employeesthere had been told by Union Official Pennington "thatunless they joined the Union now that the Union wouldsee that they got fired after the Union got in."" Howe'stestimony with regard to the first two of the foregoingreasons isuncontradicted and is credited.With regard to the third alleged reason for Howe's re-jection of the Union's recognitional-bargaining demand,credited testimony of Respondent'switnesses ReginaBrooks,Raymond Foster, Borinsky, andHoweestablishes that shortly after theseven unionauthoriza-tionshad been signed on November 17-18, an alleged re-mark or remarks by Union Official Pennington to at leastRegina Brooks (a unit employee union card signer) thatnonsignersof union cards would "lose [their] job[s]"when the Union came in, 12 was relayed by store em-ployeesReginaBrooks, Foster, and Wilson to StoreManager Borinsky, who in turn promptly reported it toRespondent'sPersonnelManagerHowe aroundNovember 25. Although Borinsky reported to Howe thattwo or three employees had been told by the Union thatif they failedto signup "the Union would see that theygot fired after the Uniongot in," Borinsky failed to men-tion to Howe that two of the employees from whom heheard this (Foster and Wilson) had not executed uniondesignations(nor that the third employee,ReginaBrooks,had signeda union designation)- facts, however, whichmay have been unknown to Borinsky himself, since thesubstantial credible evidence fails to establish that hisglance at theunioncards shown to him by the unionrepresentatives on November 18 was other than cursory,or that he had independent knowledge as to the identityof the card signers. Although produced as a GeneralCounsel rebuttal witness, Union Official Pennington didnot deny making the indicated statement, as testified toby Regina Brooks (whose' uncontradicted testimony inthis aspect, particularlysince in partcorroborated byRaymond Foster and Borinsky, I therefore credit, not-withstandingmisgivingsregarding other aspects of hertestimony).All circumstances considered, upon therecord presented I accordingly find that the describedstatement was in fact made byPennington;that, uponand after receiving from Store Manager Borinsky thelatter's report as to Pennington's statement to employees,Respondent'sPersonnelDirector Howe believed that attionsmay thus be centrally controlled for purposes of union recognitionand bargaming,seeOklahoma Sheraton Corporation,156 NLRB 681,with which cf.Drug King, Inc.,157 NLRB 343iiHowe testified that at no time in the 2 years he has been withRespondent has it recognized a umon upon the basis of "cards"alone,without a Board election, even though apparently there is no hard-and-fastcompany policy not to do soSuperex Drugs, Inc.,150 NLRB 972, a 1965case involving a corporate relative of Respondent,appears to corroborateHowe's position of "asking for an election . .following its past prac-tice" (150 NLRB at 978). According to Howe, he did not doubt thegenuineness of the signatures of the seven employees on the cards,but forthe reasons set forth above doubted the true representative status of theUnion,which a secret election would disclose-apparently particularly inview of what he understood from Borinsky were coercive threats ofdischargeby the Unionto employees in attempting to gain signatures oncards.12This could only have had reference to stock clerk Wilson and receiv-ing clerk Foster, the only two unit employees who had not executed unionauthorization cards. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDleast two or three of the total of nine Beckley store unitemployees whom the Union was claiming to representhad been threatened with job loss by the Union in con-nectionwith the solicitation or execution of uniondesignation cards; and that,under the circumstancesshown such belief on the part of Howe was not unrea-sonable. 132.Incident of January 5, 1967On January 5, 1967, Union Representatives Spencer,Jack Brooks, and Pennington entered Respondent'sBeckley store in order to apprise or remind union cardsigners there of a union meeting that evening.14 WhenStore Manager Borinsky learned of this, he at once ap-proached the union representatives and directed themfrom the store. The union representatives left upon Borin-sky's repeated insistence,coupled with his indication (inresponse to the union representatives'inquiry as to whathe would do if they failed to leave)that he would call thepolice, after continuing on their way out to greet and passthe brief message to a few more union employees. isCredited testimony16 establishes that:(1) although theunion employees thus spoken to momentarily"inter-rupted" their work(cleaning or merchandise arranging;17and, in only one case, checking out and receiving pay-ment from a customer for merchandise)while merelyshaking hands and saying hello and receiving word as tothe meeting,such work "interruption"was entirely insub-stantial,inconsequential,and not realistically a true workinterruption; (2) although the attention of some customerswas attracted by what was occurring,18 no significant ormeaningful disruption of Respondent'susual business,operations,or routines occurred, nor was the describedactivity then or thereafter prejudicial to the carrying on ofnormal business activities or good order in the store; (3)employees had been and were in effect free to take work"breaks" at their individual discretion;(4) employeeswere not in practice restricted from reasonable conversa-tion with solicitors,visitors,or friends;19 (5) there wereno signs displayed or posted forbidding or restricting sol-icitation of or communication with employees; (6) no per-mission had been requested of Respondent by the Unionto communicate with the union employees as described.In conjunction with their hire, new employees at theBeckley store received an orientation leaflet listingamong"Examples of behavior which will result indisciplinary action, up to and including discharge, de-pending on the seriousness and previous record," the"Doing[of]personalwork on company time" and"Violation of Company's no solicitation rule." There isno evidence that"personal work"or the "no solicitationrule" has in any way at any time been defined.Creditedevidence20 establishes that the "no solicitation rule" byany reasonable assumed standard(as well as other listed"rules") has regularly been violated or ignored, withknowledge and acquiescence of management(i.e., StoreManager Borinsky, who in effect conceded he is an ad-vocate and practitioner of relaxed administrative methodsand easygoing supervisory style of operation,and whosedisclaimers of knowledge of what was openly going onIdo not credit upon the record presented).Creditedevidence21 establishes prevalence in the Beckley store ofa loosely permissive habitus of solicitation of workingemployees by outside vendors(e.g., newsboys,insurancesalesmen,book salesmen,charities,and others) and ofemployees chatting with outside visitors.There is noevidence that on any occasion,other than the describedvisit of the union representatives on January 5, this wasstopped,objected to, or discouraged by management, nor13The application of the Charging Party (Union)and General Counsel,upon which decision was reserved at the hearing,that official notice betaken of Board proceedings 9-CB-1379,involving charges against theUnion by Respondent Employer here,of coercion of its employees by theUnion,and General Counsel's refusal to authorize issuance of a complaintthereon,ishereby granted Charging Party Exhibits 2, 3, 4, and 5 foridentification are accordingly received into evidence.The failure to issuea complaint there is not diapositive here. Furthermore,the issue is dif-ferent,The question before General Counsel in the other case waswhether sufficient evidence was available to justify prosecution of theUnion forin factthreatening or coercing employees as charged. Thequestion in this aspect of the instant case is whether the Employer(Respondent here)reasonablybelievedits employees had been threatenedor coerced by the Union in connection with the solicitation of their signa-tures on the union representation designation cards, so as to justify theEmployer in refusing to bargain with the Union upon the sole basis of theemployees'signatures on those cards,without a Board-conducted secretelection14Although the testimony of Union Officials Pennington,Jack Brooks,and Spencer indicates that one or more employees may further have beentold that a Board representative would also be present to confer,the em-ployees allegedly involved did not so testify15Credited testimony of employees Thompson,Nunn, and Martinestablishes that at least they already knew of the union meeting to be heldthat evening,so that the union representatives'personal visit to the storeon the occasion in question served only as a reminder or added stimulusUnion Representative Spencer's testimony indicates that although he wasaware prior to January 5 that a Board representative would be there then,he (Spencer)was unable to ascertain from the unit employees their at-tendance capabilities prior to January 5 or elsewhere than in the storebecause he did not know which shift(up to 9 p.m. closing)they would beworking on, since shift schedules were not posted before Saturday.In thisconnection,it is officially noticed that although January 5, 1967, was aThursday and the previous Saturday was December 31, 1966(ordinarily,at least in the latter portion of the day,a prelude to festivities),since theholiday of January 1, 1967, was a Sunday,the following day, January 2,a Monday, was also a holiday and presumably a nonworkday.There is noestablished proof as to when the work schedule for the week includingJanuary 5 was actually posted or publicized16 I e, General Counsel'switnesses Thompson,Nunn,Griffith,Mar-tin,Alford,Spencer, Jack Brooks, and Pennington.17The Beckley Super X store is basically a self-service establishment,with essentially no customer merchandise service unless requested. Noneof the salesclerks here (with the possible exception of the clerk at thecheckout register to the extent indicated)was involved with a customer atthe time in question18 I find upon the basis of credited testimony of General Counsel's wit-nesses Thompson,Nunn,Griffith,Martin, Spencer,Jack Brooks, andPennington that the attention of these customers was attracted or held bythe loud and insistent demands of Bonnsky in pursuit of the unionrepresentatives, that the latter leave the store at once, rather than by thedescribed action of the latter19Respondent'sown witness and employee Regina Brooks,openlyhostile to the Union, conceded that she has chatted with noncustomervisitors in the store,pointing out that "You can talk and work at the sametime" and that"We have been told that we were not to,just stand and gos-sip and talk.Anything in reason,why we are allowed to do that."Store Manager Borinsky conceded that he has never instructed any em-ployee he could not speak with visitors coming into the store to chat; thatto his knowledge and without any objection by him, outsiders do visit andchat with employees in the store,and that he has at no time in anyway toldemployees they may not speak with a union representative coming in totalk to them during working hours20Testimony of General Counsel's witnesses Thompson,Nunn, Mar-tin,Alford, and Sikora,and of Respondent'switnesses Regina Brooks,Raymond Foster, and Borinsky.21Id. SUPER X DRUGS OF WEST VIRGINIA269that any visitor or solicitor had ever been ordered orrequested by management to leave.22C.ApplicableGeneral PrinciplesWithout attempting to construct a universal slide ruleor to explore into refinements,it appears that the Boardand courts have evolved a number of complementaryguiding principles available in situations of this type,where there isno existing collective-bargaining relation-shipbetween an employer and a union seeking recogni-tion.These are:(1)Faced with unambiguous union cards validly ex-ecuted by a majority of employees in an approrpriate bar-gaining unit,the cards being untainted by illegality or im-proprietyin procurement,an employer may not, in theabsence of good-faith doubt as to majority, refuse to ac-cord recognition to the union and insist upon a Board-conducted election as of right.23(2) "Where the General Counsel seeks to establish aviolation of Section 8(a)(5) on the basis of a card showing,he has the burden of proving not only that a majority ofemployees in the appropriate unit signed cards designat-ing the union as bargaining representative,but also thatthe employer in bad faith declined to recognize and bar-gain with the union.This is usually based on evidences in-dicating that respondent has completely rejected the col-lective-bargaining principle or seeks merely to gain timewithin which to undermine the union and dissipate itsmajority."24The requirement of burden of proof is metonly by substantial credible evidence in the record, asdistinguished from suspicion,surmise, or conjecture.(3) Extensive,or at least significant,employer violationof the Act attending the employer's refusal to recognizethe union,evidences of unlawful motive on the em-ployer's part,justifying inference of employer bad faith;25whereas insubstantial violation by the employer,not suchas to be realistically coercive or cause rejection of theunion by the employees,does not suffice to justify suchinference.26(4) In determining employer good or bad faith in refus-ing union recognition based upon card showing, theBoard "considers all the surrounding circumstances aswell as direct evidence of motivation."27 "Whether anemployer is acting in good or bad faith in questioning theunion'smajority is a determination which of necessitymust be made in the light of all the relevant facts of thecase, including any unlawful conduct of the employer, thesequence of events, and the time lapse between therefusal and the unlawful conduct."28(5) "Absent an affirmative showing of bad faith, an em=ployer, presented with a majority card showing and a bar-gaining request,will not be held to have violated his bar-gaining obligation under the law simply because herefuses to rely upon cards, rather than an election, as themethod for determining the union'smajority.1129 In theabsence of significant employer violation of the Act, agood-faith doubt by an employer refusing to recognizeand bargain upon the sole basis of union cards may be"founded on no more than a distrust of cards. "3021There was, to be sure,testimony by Respondent'switness RaymondFoster(one of the only two nonsigners of union designations)that he him-self had once sent away an insurance solicitor who approached him whileat work,and by Manager Borinsky that he had noticed a similar episodeand reaction on the part of Assistant Manager Fredil.It is apparent, how-ever, that self-elected request by an employee approached by an insurancesolicitor-based upon desire not to be bothered,or because of being other-wise busy at'the moment,or for many other possible reasons-is in a dif-ferent category from enforcement of such a measure by management, aswas the situation on January 5 with the union representatives For aughtthat appears,the January 5 episode was unparalleled(either as to unioncallers or other callers)23United Mine Workers ofAmerica v Arkansas Oak Flooring Co,351U S 62,71-72, 74-75;Florence PrintingCo. v N L.R B.,333 F.2d 289,291-292(C.A. 4). Employer refusal to bargain with the union under suchcircumstances constitutes violation of Section 8(a)(5) of the Act.IdThequestion of '7appropriateness"of the bargaining unit need not be separate-ly determined in a representation(R) case, but is determinable in an unfairlabor practice case alleging failure or refusal to bargain,in violation ofSection 8(a)(5).N L R B v. Primrose Super Market of Salem,Inc.,353F.2d 675(C;A. 1), cert denied 382 U S. 830;United Aircraft Corp. v.N L R.B.,333 F.2d 819, 822(C.A 2), cert. denied 380 U S 910;Florence PrintingCo v. N L.R.B., supra,291;Owego Street Supermar-kets, Inc.,159 NLRB 1735;Oklahoma Sheraton Corporation,156NLRB 681, 682, £n. 1.24John P Serpa,Inc.,155 NLRB 99, 100-101 (cited with approval inPizza Products Corporation v. N.L.R.B.,369 F.2d 431, 436-438 (C.A6)), reversed subnom. Retail Clerks Union,Local 1179 v. N.L.R.B,376F.2d 186(C,A 9), Board decision on remittitur 166 NLRB 336 Accord:Aaron Brothers Company of California,158 NLRB 1077,1079;BenDuthler,Inc,,157 NLRB 69, 71-72;Strydel Incorporated,156 NLRB1185,1186-87 In commenting uponSerpa,the court stated inPizza,supra,438. "In such a situation,the Board's order requiring an employerto bargain with a union will not be enforced if there is no substantialevidence on the record as a whole to establish that the employer in badfaith refused',to recognize and bargain with the union.N.L.R.B.v GreatAtlantic & Pacific TeaCo.,346 F 2d 936 (C.A.5); Fort Smith Broadcast-ing Co.v. 1N.L.R.B.,341 F.2d 874 (C.A.8);Edward Fields,Inc. v.N L R.B.,325 F.2d 754(C A. 2) " ThePizzacourt also(id. at 436-437)took occasion to quote the following language from NL.R.B. v. FlomaticCorporation,347 F.2d 74,78 (C.A.2) (questioned inUnited Steelworkersof America[Northwest Engineering Co.] v. N L R.B.,376 F.2d 770(C A D C"A bargaining order, however,is strong medicineWhile itis designed to deprive employers of a `chance to profit from a stubbornrefusal to abide by the law,'Franks Bros Co.v.N L.R.B., supra,321U S. at 705, 64 S Ct at 819 and although it undoubtedly operates to deteremployers from adopting illegal instrusive election tactics,its potentiallyadverse effect on the employees'§7 rights must not be overlooked SeeMedo Photo Supply Corp.v.N.L.R B.,supra,321 U S. at 688,697-698(Rutledge, J dissent).That section protects the right of employees to joinor refrain from joining labor organizations.And that right is implementedby § 9(c)(1)which provides for representation elections by secret ballotSince a bargaining order dispenses with the necessity of a prior secretelection,there is a possibility that the imposition of such an order may un-necessarily undermine the freedom of choice that Congress wanted toguarantee to the employees,and thus frustrate rather than effectuate thepolicies of the Act....moreover it is beyond dispute that secret electionis a more accurate reflection of the employees'true desires than a checkof authorization cards collected at the behest of a union organizer " TheBoard itself recently saw fit to reiterate that "An election by secret ballotis normally a more satisfactory means of determining employees' wishes,although authorization cards signed by a majority may also evidence theirdesires"Aaron Brothers of California, supra,1078.25Irving Air Chute Company v.N.L.R B, 350 F.2d 176,182 (C.A. 2),N L.R B v.Delight Bakery,Inc, 353 F 2d 344, 346-347 (C A6), JoySilkMills, Inc.,85 NLRB 1263, 1264, enfd. 185 F 2d 732, 741-742(C.A.D.C),cert. denied 341 U.S. 914.26N.L.R.B v Flomatic Corporation,347 F 2d 74,78-80(C.A. 2),Aaron Brothers Company of California,158 NLRB at 1078,1080-81;Strydel Incorporated,156 NLRB 1185, 1187,Harvard Coated ProductsCo.,156 NLRB 162,Hammond&Irving, Incorporated,154 NLRB1071, 1072-73,Clermont's, Inc,154 NLRB 1397, 1401;Cameo Lin-gerie,Inc.,148 NLRB 535, 538.27Hammond&Irving,Incorporated, supra,107328Aaron Brothers Company of California,158 NLRB at 1078, 1079.21 Aaron Brothers Company of California,158 NLRB at 1078. See alsoClermont's,Inc, supra;Hammond & Irving, Incorporated,supra,Cameo Lingerie,Inc., supra;cases citedsupra,fns. 24 and 2636H & W Construction Company,Inc.,161 NLRB 852, 857. 270DECISIONSOF NATIONAL LABOR RELATIONS BOARD(6)When the relatively sterile atmosphere desired bythe Boardin its electionsis disturbed through cognizableimpropriety31 of any contestant or its privy, occurringbetween the time of election petition and the election,32the election will, at the behest of a loser, be set aside andrerun upon restoration of conditions under which a fairand free election can be held.(7)Where an employer, confronted with a bargainingrequest bya unionin fact - whether or notthe fact beknown to the employer - representing a majority of em-ployees in an appropriate bargaining unit and indicatingwillingnessto establish its status in a reasonable way, outof hand refuses or fails to bargain, but instead embarksupon unfair labor practices to oust the union, an electionheld thereafter will be set aside at the behest of the de-feated union provided it has timely filed objections to theemployer conduct affecting the election.33 If, in such case(i.e., the union having a "card majority"), employer viola-tion of the Act is established in an unfair labor practicescase involving the same or related misconduct,34 a bar-gaining ordermay issue, without requiring anotherelection.35Where, however, unfair labor practices not af-fecting the election outcome have occurred,36 the electionresult may be certified notwithstanding a finding of viola-tion of the Act.D. Resolution1.Respondent's alleged refusal to recognize and bargainwith Union (Act, Section 8(a)(5))All factors shown by the entire record considered, itwould seem that "the beacon with the light that guides"37here is principle (5) adverted to above, as established andreiterated by the Board and currently in force. Finding as91E.g., employer preelection speech to massed employees on em-ployer'spremiseswithin 24 hours preceding election.Peerless PlywoodCompany,107 NLRB 427. That violation of this election requirementdoes not necessarily constitute an unfair labor practice under Act, Section8(a)(1), seeJohnstonLawnMower Corporation,110 NLRB 1955;Peerless Plywood Company, supra; Sparkletts Drinking Water Corpora-tion,107 NLRB 1462. Coercive or otherwise improper statements in apreelection speech made more than 24 hours prior to election may alsojustify setting the election aside, even though not violative of Section8(a)(1).Federal Envelope Company,147 NLRB 1030, 1044;Ideal Bak-ing Company of Tennessee,143 NLRB 546;The Lord Baltimore Press,142 NLRB 328;Dal-Tex Optical Company, Inc.,137 NLRB 1782;TheTrane Co.,137 NLRB 1.506. Where, however, such statements violateSection 8(a)(1), they maya fortiorijustify voiding the election.IndustrialSteel Products Company, Inc.,143 NLRB 336,347; Dal-Tex OpticalCompany, Inc., supra,1786-87; but cf.Hy Plains Dressed Beef, Inc.,146NLRB 1253, 1257.32That this is the critical period for consideration, seeGoodyear Tireand Rubber Company,138 NLRB 453, 454-455;The Ideal Electric andManufacturing Company,134 NLRB 1275, 1278.33 Irving Air Chute Company, Inc., Marathon Division,149 NLRB627, enfd.sub nom. Irving Air Chute Company v. N.L.R.B.,350 F.2d 176(C.A.2);Bernet Foam Products Co., Inc.,146 NLRB 1277;Joy SilkMills, Inc.,85 NLRB 1263, enfd. 185 F.2d 732 (C.A.D.C.), cert. denied341 U.S. 914.39 SinceBernet Foam Products Co., Inc., supra,fn. 33, the union is nolonger put to a choice between (1) seeking to set aside an election on thebasis of filing objections to employer preelection misconduct or (2) seek-ing a bargainingorder on the basis of filing unfair labor practice charges ofemployer violation of Section 8(a)(5) and(1).Participation in a Boardelection does not foreclose the loser from thereafter filing an 8(a)(5)charge.Flomatic Corporation,147 NLRB 1304, fn. 1, modified on othergrounds 347 F.2d 74 (C.A. 2).35N.L.R.B. v. Boot-Ster Manufacturing Company,361 F.2d 325 (C.A.Ido that Respondent, when confronted with the Union'sbargaining demands, entertained a good-faith doubt of theUnion's representative status, at least "founded on nomore than a distrust of cards"38 under the circumstancesshown, it is apparent that, if the Board's principle is to begiven effect, Respondent was entitled to insist upon anelection, provided it did not engage in concurrent unfairlabor practices such as to (1) factually negate the ex-istence of such good-faith doubt, or (2) establish that it infact rejected (even though giving lip service to) the collec-tive-bargaining principle, or (3) establish that it was mere-ly seeking to gain time to undermine and overturn a unionmajority among the employees constituting the proposedcollective-bargaining unit.Additionally, as has been shown, Respondent has ad-vanced and credibly established three specific furtherreasons for its refusal to accord the Union the recognitionand exclusive collective-bargaining status it sought uponthe basis of "cards" alone. These reasons constituted ad-ditional justification for Respondent's insistence upon aBoard-conducted election. Thus, it has been held that anemployer's past experience involving failure of unionsclaiming a "card majority" to establish a true majority inBoard elections, may serve as a basis for the employer'sentertainment of good-faith doubt of union majority basedupon "cards," so as to justify the employer's refusal tobargain upon the basis thereof and to insist upon proofthrough Board election.39 It has also been held that infor-mation reaching an employer as to union improprieties inthe solicitation or procurement of bargaining authoriza-tion designation documents may provide valid basis forgood-faith doubt on the employer's part as to the truerepresentative status or strength of a union claiming ex-clusivity of bargaining agency for employees, so as to jus-tify employer insistence upon the Board's secret election6);N.L.R.B. v. Philamon Laboratories, Inc.,298 F.2d 176 (C.A. 2), cert.denied 370 U.S. 919;Irving Air Chute Company,supra, fn. 33;BernetFoam Products Co., Inc., supra,fn. 33; JoySilkMills, Inc., supra,fn. 33.However, a bargaining order willnot issue"unless the election be setaside upon meritorious objections filed in the representation case."IrvingAir Chute Company,supra, in. 33, at 630. In certainsituations, an 8(a)(5)bargaining order remedy has been considered justified based merely uponviolation of Section 8(a)(1). Such a situation would exist where a blatantprogram of defiance of Section 8(a)(1) occurs asa reprisalto a union "bardmajority" before theunionhas had opportunity to make a bargaining de-mand.For examples of cases where 8(a)(5) bargaining orders have beenbased upon 8(a)(1) violations, see:Summit Mining Corporation v.N.L.R.B.,260 F.2d 894 (C.A.3);N.L.R.B. v. Caldarera, dlbla FalstaffDistributing Company,209 F.2d 265 (C.A.8);D. H. Holmes CompanyLtd. v. N.L.R.B.,179 F.2d 876 (C.A. 5; for remedial order, seeD. H.Holmes Co., Ltd..81 NLRB 753, 756). None of the cited cases involvedan 8(a)(5) refusal to bargain, but only 8(a)(1) violations. In the situationsencompassed by the foregoing note, diminution or even loss of unionmajority in the intervening period does not relieve the employer of hisobligation to bargain.Ray Brooks v. N.L.R.B.,348 U.S. 96, 102-103;Franks Bros. Company v. N.L.R.B.,321 U.S. 702;Medo Photo SupplyCorp. v. N.L.R.B.,321 U.S. 678, 687.36Examples wouldbe anisolatedminor preelection episode orpostelection misconduct. Cf.Hy Plains Dressed Beef, Inc., supra,1257.37Leventhal, J., inUnited Steelworkers of America, AFL-CIO v.N.L.R.B. [Northwest Engineering Co.),376 F.2d 770, 773 (C.A.D.C.).39H & W Construction Company, Inc.,161 NLRB 852, 857.39Peoples Service Drug Stores v. N.L.R.B.,375 F.2d 551 (C.A. 6);Nalco Chemical Company,163 NLRB 68. InA. L. Gilbert Company,110NLRB 2067, 2070, the Board characterized an employer'swillingnessto submit to immediate election (as herein) as "very strongevidence of good faith." See alsoSuperex Drugs, Inc.,150 NLRB 972,978. SUPER X DRUGS OF WEST VIRGINIA271processes to establish the true facts under controlled,coercion-free conditions .4041For all of these reasons - both the application of thecontrolling general principles set forth and also Respond-ent's specific grounds for declining recognition-it is ac-cordingly found and concluded that General Counsel hasfailed to sustain his burden of proof of establishing by afair preponderance of substantial credible evidence thatRespondent's refusal to recognize and bargain with theUnion upon the basis of "cards" alone and its insistenceupon a Board election, was in bad faith or otherwise inviolation of Section 8(a)(5) or (1) of the Act as alleged inthe complaint.2.Respondent's alleged refusal to permit communica-tion between union and employee union members in itsstore (Act, Section 8(a)(1))Itwill be recalled that on January 5, when UnionRepresentatives Spencer, Brooks, and Pennington en-tered the Super X Beckley store and unobtrusivelypassed the word to a few of its members employed thereas to a meeting that night, they - unlike any other visitorsor even solicitors, and apparently without parallel in thehistory of the store - were stridently pursued by StoreManager Borinsky and summarily directed to leave thestore at once.Respondent, at its Beckley store, was presumably freeto adopt and enforce evenhandedly a rule forbidding out-siders' solicitation of all kinds in the store'42 or participa-tion by its employees in solicitation, private business,gossip or chitchat during working time43 or in sellingareas.44 Respondent claims it did just this by the printedorientation leaflet which it gave to employees when theywere hired. Although the wording of the leaflet rendersthissomewhat doubtful,45 assumingarguendothatRespondent's "no solicitation rule" - whatever it was -applied to the described acts of the union representatives,who could be regarded as not "soliciting" at the time inquestion-and further assuming the language of the leafletto be unambiguous,clear, proper, and applicable to thedescribed activity here, it is nevertheless plain from theevidence that such a "rule" was not in practice applied inthe Beckley store in accordance with what are now as-serted to have been its intended terms. Indeed,there is anabsence of substantial credible evidence that it was everappliedatall.The substantial credible evidenceestablishes that various types of solicitation, chitchat, andgossiping with visitors were openly carried on by em-ployees in the store,in selling areas during working time,with the knowledge and acquiescence of management.Furthermore,the store practiced so loose a"system°" oftaking informal "break time" at the ungoverned in-dividual discretion or idiosyncrasy of employees them-40 Peoples Service Drug Stores v. N L.R B.,375 F.2d 551, 2827-28(C A6),N L.R B. v Bedford-Nugent Corp.,317 F.2d 861, 865 (C A. 7),Spero SunlampDivision,Cooper-Hewitt ElectricCo, Inc.,162 NLRB1148, 1161;BriggsIGA Foodliner,146 NLRB 443, 44641The Union hinted broadlyat the hearing that any statements(i.e , byUnion OfficialPennington)to solicited unit employeesthat they would befired if theydid not jointhe Union referred,or were intended to refer, onlyto thesubject ofan eventual union security provision - permissible byWest Virginialaw under Sections8(a)(3) and 14(b) of the Act-in any col-lective agreementto be negotiatedaftertheUnion's representation statuswas lawfullyestablished.However, thestatementscredibly ascribed toPennington and not negatedby her,were not so couched or circum-scribed,nor isit likely they wereso understoodby the employees in-volved.Moreover,such a contention apparently suggestsa duty on thepart of Respondent'sPersonnelDirectorHowe(to whom Pennington'sstatementswere relayed by BeckleyStore Manager Borinsky)to ascertainthe identity of Bonnsky's informants,whether theywere union designa-tors,preciselywhat theyhad been told,whether therewas tangibleevidence or indicationof "spill-over" of any coerciveunion remarks fromunion nondesignators to the ranks of union designators,etc , and thatHowe's failure to make such inquiry rules out his claimof good-faithdoubt of theUnion's representative statusHowever, to turn presence orabsence of good-faithdoubt uponsuch inquirywould be:(1) to precludeas matter of law existence of good-faithdoubt without such inquiry; (2) toignore the small size of the unit and to hold unreasonable as matter of lawEmployer belief that the Unioncoercionof two or threeout of nine unitemployees was sufficient indication that similar coercion might also havebeen exercised against sufficient others(i.e , only about two more) tonegate the claimed union majority,(3) to brush aside Howe's otherdescribedand independently valid basesfor doubtingthe Union'smajon-ty, and (4) to ignore Howe's, "good-faith doubt,"under applicable Boarddecisionsalready noted,based on "no more than a distrust of cards" andpreferencefor the Board's secret election processes.Indeed,even if anyinquiry madeby Howe hadresulted in his learning no more thanthat twoor three unit employees (including two nonsigners of union designations)had been possibly threatened or coerced as indicated, considering thesmall size of the unit it could not be held as matterof law that anyjudgment on his partthat a fewothers(signers)might have been similarly'coerced would have been unreasonableCf.N.L R B. Y. Bedford-NugentCorp.,317 F.2d 861, 863 (C A 7).All circumstances considered,Howe'sfailure to make further inquiry after receiving Bormsky's report - inquiryitself potentially not without hazard as unlawful intrusioninto the pro-tected privacyof employees'organization activities(cf., e.g.,Johnnie'sPoultry Co.,146 NLRB 770, 775,enforcement denied on other groundssub nom.N.L R B v Johnnie's Poultry Co,344 F.2d 617 (C A. 8);SurprenantManufacturing Company vN.L.R B ,341F.2d 756,762-763 (C.A 6) - was notinconsistent with "good-faith doubt" as to theUnion's representative status here.42CfBonwit Teller, Inc. v. N.L.R.B.,197 F.2d 640, 642, 645 (C.A 2),cert. denied345 U S 905,The May Company,136 NLRB 797, 798, fn4, enforcement denied 316F.2d 797 (C.A.6),Marshall Field & Com-pany,98 NLRB88, enfd.as modified200 F 2d 375 (C.A7),May De-partmentStores Co. (Famous-BarrCompany),59 NLRB 976,981, enfdas modified154 F 2d 533 (C.A. 8)43CfRepublicAviationCorp. v N L R.B.,324 US 793,BonwitTeller, Inc. vN L R B.,supra,fn.42; Stoddard-Quirk ManufacturingCo.,138 NLRB 615, 617, 621, 623,The May Company, supra,fn 42;Marshall Field & Company,supra,fn42;May DepartmentStores Co.(Famous-BarrCompany),supra,fn. 42, at 980.44Cf.Bonwit Teller,Inc. v.N.L.R.B., supra,fn. 42,The May Com-pany,supra,fn42; The GreatAtlantic & Pacific Tea Company, Inc,123NLRB 747, enfd.as modified277 F.2d 759 (C A5),Marshall Field &Company,supra,fn42;May DepartmentStores Co(Famous-BarrCompany),supra,fn 42,at 981; cases citedsupra,fn 42,andinfra,fn.4745 In this regard, the leaflet merely lists among "store policies":"doingpersonal work on company time"and "violationof Company's no solicita-tion rule." Since, as already indicated, the "Company'sno solicitationrule" was nowhere defined,it is unfeasible to attempt to determine itsvalidity basedupon its speculativenature. Unduly,unnecessarily, oppre-sively, or unfairly broad or restrictive,as well as disparately purposed orapplied, employer interdicts of communications not only among em-ployees themselves but with outsiders(including union organizers), havebeen condemned as violativeof the Act.See, e.g,N.L.R B v.Babcock &Wilcox Co, 351 U.S. 105;Republic AviationCorp. v. N L R B, 324 U.S793;N L R B v. Whitfield Pickle Company,374 F 2d 576, 578-579(C A.5),N.L.R B. v. United Aircraft Corp, 324 F.2d 128 (C A. 2), certdenied 376 U.S 951,N L R.B.v Walton ManufacturingCompany,289F 2d 177, 180-181 (C.A.5);N L R.B v Monarch Machine Tool Co,210 F 2d 183, 187 (C.A. 6), cert. denied 347 U.S. 967,cases citedsupra,fn. 42-44 However,as indicatedabove,substantial credible evidenceestablishes that the actual practice observed in the store was one of ex-treme permissiveness and in effect total tolerance by management of vari-ous varieties of activities appearingto be of thegeneral character pur-portedly proscribedby its employees' orientationleaflet 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDselves, that it is unfeasible to attempt to determinewhether or not employees could fairly be treated as onself-elected "break time" when some of this occurred.Although Respondent was privileged to adopt andapply rules of the nature it now contends these were, itcould not, without violating the Act, invoke and enforcethem for disparate,antiunion purposes or in discriminato-ry, antiunion fashion, as here, with an eye cocked at unionrepresentatives46 but closed to others.47Particularlyconsidering the vague and undefinedcharacter of the"rules"in question'48 the easygoing storepractices with regard to visitors and chatting, the loose"break time" practices in effect permitting employees tosuspend work and take short intervals off at their own in-dividual discretion, the fact that the employees' work wasnot realistically interrupted nor the store routinesdisturbed, and the extremely brief and transitory natureof the greeting and terse message conveyed'49 a fair over-view of the described episode of January 5, gauged in thecontext of the record as a whole, indicates that Borinsky'speremptory direction to the union representatives toremove themselves from the store forthwith - spiritedlydelivered and reiterated crescendo in view of employees- was rather glaringly disparate, being uniquely leveled atthe Union, and thereby discriminatory and in diminutionof employees' Section 7 rights.I find that Respondent's sudden rigid total proscriptionupon receipt of any communication by its employees,when they received a brief message from the Union onJanuary 5 of a meeting to be held that evening, was on therecord here presented disparate and discriminatory, inviolation of Section 8(a)(1) of the Act.5°3.Does Respondent's violation of Section 8(a)(1) war-rant a bargaining order remedy?There remain for consideration the questions whetherRespondent's described violation of Section 8(a)(1) wassuch as to be inconsistent with or otherwise to rule outexistence of good-faith doubt on its part as to the Union'srepresentative status; and whether the 8(a)(1) violationwas of such character or extent as to constitute a pollu-tant to the coercion-free atmosphere desired by the Boardin elections stamped with its certificate,so as throughRespondent's fault to preclude a fair election,thereby jus-tifying reliance upon the"cards"as the best availablemeasure of employee sentiment and, accordingly, is-suance of a bargaining order without an election.The answer to these questions must be in the negative.To begin with,it is evident that the January 5 violation ofSection 8(a)(1) by Borinsky,a minor local supervisorwithout authority to recognize or bargain with the Union,occurring substantially later than Respondent's justifiedrefusal to bargain with the Union on the basis of "cards"alone,was in no way inconsistent with past,contem-poraneous,or future good-faith doubt by Respondent asto the Union's true representative status.Nor may thedescribed infraction of Section 8(a)(1) fairly be con-sidered of such character or substantiality as to render afair election contest no longer feasible,justifying - muchlessnecessitating-reliance upon"cards" alone toprescribe the "strong medicine"51of a peremptory bar-gaining order without an election.Manifestly,the lone violative incident of January 5 didnot constitute a coercive additive to antecedent facts ofsufficientpotency to alchemize Employer good-faithdoubt of union representative status into bad-faith doubtor no doubt.52Where a bargaining order is issued withoutan election,in the face of employer opposition under cir-cumstances claimed by the Charging Party to be com-parable to those here,it is on the theory that unfair laborpractices deliberately perpetrated by the employer are ofsuch order and magnitude that the employer has rendereda fair election impracticable if not impossible.Joy SilkMills, Inc.,85 NLRB 1263, 1264,enfd.as modified 185F.2d 732 (C.A.D.C.),cert. denied341 U.S.914. It is ap-parent that the described episode of January 5 was nosuch pollutant.There is accordingly no compelling neces-sity nor persuasive warrant for a bargaining order asdistinguished from an order based upon the outcome of a49The record is not without indication that Borinsky's eye was indeedcocked that way. To begin with, there is no evidence of comparable en-forcement of store "rules." Furthermore, employee Thompson, an im-pressively credible witness, testified that in September Borinsky, pointingout to her two men standing outside the store, instructed her to report tohim if they entered the premises in the future since they were "Unionmen." Borinsky denied the incident. I credit Thompson.41Cf.N.L.R.B.v. Babcock &Wilcox Co.,351 U.S. 105, 112;RepublicAviation Corp. v. N.L.R.B.,324 U.S. 793, 803, fn. 10;N.L.R.B. v. Hill &Hill Truck Line, Inc.,266 F.2d 883, 886 (C.A.5); Bonwit Teller, Inc. v.N.L.R.B.,197 F.2d 640, 646 (C.A. 2), cert. denied 345 U.S. 905;WardManufacturing, Inc.,152 NLRB 1270,127 1;Whitfield Pickle Company,151 NLRB 430,43 1, fn. 1, enfd. as modified 374 F.2d 576 (C.A.5); TheWm. H. Block Company,150 NLRB 341;Aluminum Extrusions, Inc.,148 NLRB 1662, 1663, fn.2;Miller Charles & Company,148 NLRB1579, enfd. 341 F.2d 870 (C.A.2); Standard Manufacturing Company,1,47NLRB 1608, 1609;Montgomery Ward & Co., Inc.,145 NLRB 846,enfd. as modified 339 F.2d 889 (C.A.6); Revere Camera Company,133NLRB 1658, enfd. 304 F.2d 162 (C.A.7);Memphis Publishing Com-pany,133 NLRB 1435;Marshall Field & Co.,98 NLRB 88, enfd. asmodified 200 F.2d 375 (C.A. 7); MayDepartment Stores Co. (Famous-Barr Company),59 NLRB 976, 979;Peyton Packing Company,49NLRB 828, 843-847, enfd. 142 F.2d 1009, 1010 (C.A. 5), cert. denied323 U.S. 730.48As stated by the Board inSarkesTarzian,Inc.,157 NLRB 1193, fn.2, "ambiguity with respect to the intended coverage of the rule can best beresolved byexamining its application." Here it is plain that Borinsky's ap-plication of the so-called "rules" was disparately, it would even seemuniquely, leveled at the Union.49UnlikeRandall's,157 NLRB 86, andDistrict 65, Retail, Wholesale& Department Store Union (B. Brown Associates, Inc.),157 NLRB 615,cited by Respondent, the Union's representativeshere were not attempt-ing to organize or solicit,but merelytransitorily passing along to its ownmembers the briefest kind ofmessage of a meeting that night- in a contextof otherwise starklyinconsistent permissivenesson the part ofmanage-ment regardingother varieties of chitchat by visitorsand even solicitorswith employees.I cannot agree with Respondent's colorfulcharacteriza-tionof what occurredhere as "a group of union agentsinvadedits store,interferedwith working employeesand customers in selling areas andcreateda scene .......51Respondent's contentionthatthe January 5 incident was "instigated,perpetratedand provoked ....in aneffort to manufacture evidence tobolster itsweak 8(a)(5) chargeagainst Respondent" (Resp.brief, p. 41) ispurely speculative, and I findthatit is not establishedby substantial credi-ble evidenceor anyjustifiable inference on thebasis thereof.5'Anderson,J., speakingfor theSecondCircuit Court of Appeals inN.L.R.B. v. Flomatic Corporation,347 F.2d 74, 78 (C.A. 2); with whichcf.Leventhal,J., speakingfor the District of Columbia Circuit inUnitedSteelworkers of America v. N.L.R.B. [NorthwestEngineeringCo.], 376F.2d 770, 771,questioningthe Second Circuit's applicationof the princi-ple in the factual contextinvolved inFlomaticand declining to apply it inSteel workers,and reminding(cf.Franks Bros. Company v. N.L.R.B.,321U.S. 702) that"the choice of remediesis primarilywithinthe province ofthe Board."52See discussionsupra,section II, C. SUPER X DRUGS OF WEST VIRGINIAfair election,53which the Board regards as preferable to"cards" as a barometer of employees'real representationdesires. 54It is accordingly found that Beckley Store ManagerBorinsky'sdescribed lone action on January5, 1967,fairly weighed upon the balances of surrounding circum-stances,was not of such character as to negative ex-istence on Respondent's part of a good-faith doubt as tothe Union'smajority,nor sufficiently coercive or other-wise of sufficient gravity to justify a bargaining dutyviolation finding or bargaining order.55 56Uponthe foregoing findings and the entire record, Imake the following:CONCLUSIONS OF LAW1.Super X Drugs of West Virginia,Inc., Respondentherein,is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.Food Store Employees Union, Local347, Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,Charging Party herein,is a labor or-ganization within the meaning of Section2(5) of the Act.3.It has not been established by substantial crediblesa Provided,of course,that coercion free, sterile"laboratory condi-tions"(General Shoe Corporation,77 NLRB 124, 127)in which Boardelections are required to be conducted,continue to prevail.If, through ac-tion of or ascribable to either side,such conditions are destroyed,electionmay be delayed until they are restored(supra,section II,C); or, in case ofcharge and substantiated finding of significant employer unfair labor prac-tice, altogether forfeited and a bargaining order still nevertheless hereafterissued(suprasection If, C.)General Counsel's reliance uponSnow & Sons,134 NLRB 709, enfd.308 F.2d 687 (C.A. 9), is misplaced, sinceSnowinvolved an employer'sattempted renege upon his agreement to recognize the union based upon"cards."Herein, Respondent at no time agreed to recognize the Union,nor did Bormsky(or Roessler)have authority to pass upon any recogni-tion demand. See inJohn P. Serpa, Inc.,155 NLRB 99 (reversedsubnom, Retail Clerks Union, Local No 1179 v N L.R.B,376 F.2d 186(C A. 9), Board order on remittitur, 166 NLRB 336, which the Boardsimilarly distinguished fromSnowupon the ground that inSnowthe em-ployer had reneged upon his original agreement to recognize the unionbased upon"cards" (155 NLRB at 101, fn. 4),the person to whom thecards had been,presented was authorized to extent recognition,the instantcase isa fortioridistinguishable from Snow.54Aaron Brothers of California,158 NLRB at 1078, 1079.55Cf., e.g.,N.L.R.B. v. Flomatic Corporation,347 F 2d 74, 77-80(C A 2) andSteelworkers v. N.L R B. [Northwest Engineering Co.],supra; Converters Gravure Service, Inc.,164 NLRB 397;HerculesPacking Corporation,163 NLRB 264;Poray, Inc.,160 NLRB 697;Hammond &, Irving, Incorporated,154 NLRB 1071 With the foregoingcf.Drug King, Inc.,157 NLRB 343.56 Substantially subsequent to General Counsel having rested his caseand shortly prior to conclusion of Respondent'sdefense-ie ,on thefourth day of hearing and shortly before Respondent rested - theCharging Party(Union) sought to amend the complaint so as to allegesundry other infractions by Respondent;viz., coercion of an employeearound November':18 by rescheduling night assignments,discriminationbygrantingspecial benefits to an employee(i.e., shift assignment to enablethe employee to attend a nursing course which the employee had previ-273evidence that, as alleged in the complaint herein, Re-spondent Super X Drugs of West Virginia, Inc., has re-fused or is refusing in good faith to bargain collectivelywith the Charging Party Union.4.By the conduct set forth in section II which hasbeen found to constitute unfair labor practices, Respond-ent Super X Drugs of West Virginia, Inc. has interferedwith, restrained, and coerced its employees in the exer-cise of rights guaranteed to them by Section 7 of the Act,and thereby has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving foundthatRespondent has engaged in unfairlabor practices,I shall recommend the customary orderin cases of this nature, designed to effectuate the policiesof the Act.[Recommended Order omitted from publication.]ously arranged to take),preemployment interrogation as to union views,and intimidation of an employee on the eve of this hearing for complainingtoRespondent's counsel about her work schedule. When asked by theTrial Examiner to indicate whether he concurred in the Charging Party'sapplication,counsel for General Counsel expressed concurrence only insuch part as not time-barred by Section 10(b) of the Act,conceding thatthe proposed matter as to alleged preemployment interrogation wasbarred under Section 10(b). There was no indication that General Counselhad investigated any of these matters.Giving all circumstances the weightthey appeared to deserve, the Trial Examiner denied this tardy applica-tion.Considerations underlying this rulingby the TrialExaminer includedthe unsatisfactorily explained omission of these matters in the originalcomplaint and also in the first amendment thereto(subsequentlyeliminated on Respondent's application, without opposition) during thefirst week of hearing herein; the precipitate timing of the proposed furtheramendment, without satisfacory explanation of the failure to provide fairadvance notice thereof; the failure of the Charging Party to adhere to theTrial Examiner's express requirement during the first week of hearing, tomake timely application-i.e.,during the first week of hearing - in theevent amendment were to be sought; the failure of General Counsel tomove to amend his own complaint,the extreme untimeliness of the Charg-ing Party's application, close to the end of Respondent's defense andtherefore of the entire hearing,necessitating as it would have the recallingof witnesses and relitigation of this already prolonged case;the basic un-fairness toward Respondent of litigating in such fashion;and the extremeshallowness of the proof adduced on the allegations proposed to be added.Nevertheless,while not allowing such amendment under the circum-stances described, the Trial Examiner permitted the proof already in therecord with regard to these matters to remain in the record,and furtherspecified that the ruling was without prejudice to the filing of new chargesby the Charging Party if so advised. Even were the application to betreated in the nature of a motion to conform pleadings to proof, upon therecord presented none of the matters in question has been established bythat fair preponderance of substantial credible evidence which the lawrequires.